Title: To John Adams from Thomas Digges, 15 September 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. sir
      London 15 Sepr. 1780
     
     We are all so very busy in Election bustles that hardly anything political is talked of. The Ministry seem to be going on swimingly in getting in Creatures of their own so that their majority in the next will be more decided than in the last Parliament. The Poll has ended for the City and the members are Hayley, Kirkman, Bull, and Newnham. The last tho a Torey beat Sawbridge by 79 Votes. Rodney and Fox will get Westminster, and Burke and Cruger will be thrown out by two toreys in Bristol. Whispers are going about from the high flighers of the Court Party, that the new Parliament will early go upon accomodation if not declaration of Independence to America, this is either put forth to serve Election purposes, or to help up the Stocks; for I do not think the ministers are yet grown wise enough to adopt such a politic measure. If misfortunes and the appearance of gloomy accounts arriving from all quarters, save that of the East, would be a means of bringing them to their sences, one would think they had enough of these.
     The various accounts from Ama. by the Cartel to Bristol which I lately wrote you about, and by two or three Vessels lately taken, (part of a fleet of 11 Sail which left Chesapeak bay about the 1st of Augt. bound to Amsterdm.) have alterd the minds of the people wonderfully lately, and they now begin again to think that the affairs of Engd. in America are in a deplorable way. I find there are several passengers in this fleet but luckily none of them in the ships that are taken, so that I have reason to think that by this time some of them have got to Amsterm. The names recited to me are all from Maryland vizt.—Mr. Ridout of Annapolis, Mr. Cheston a Merchant of ditto and a Mr. Dorsey from Elk Ridge. I hope they will be able to give you satisfactory accounts of the State of things in the West.
     The Boyne Man of War is arrived in a very shattered Condition at Plymouth, She with the Preston was convoy to the Leeward Island 1st of Augt. Fleet about 80 Sail in all. On the 3d Instant the fleet was dispersd by a violent Storm which lasted 3 days and it is feard many of the ships are lost as none came in with their Convoy or are since arrivd—three of this fleet arrivd some days ago but they lost the Convoy nine days before this storm happend. The West India accounts do not place the situation, supplys and health of Rodneys fleet as in an enviable situation. Altho the late Gazette mentions nothing of ten of his ships being sent down to rienforce the Jamaica Squadron It is lookd upon here that they did go. We have yet no authentic news of Greaves’s arrival out or any late accounts from N York—The People here rather laugh at a Seige of N York, and still persist Hallifax or Quebec is the object of the combind force of France and America. If Ternays object is to block up Sandy Hook it is an hundred to one if the Whole N York fleet which saild About 5 weeks ago does not fall into His hands; at any rate that fleet is in much risque and may probably produce a third great blow to the underwriters at Loyds—the late losses among these Gentry will effectually prevent their 1781 Subscription of millions to the Minister for carrying on the War.
     The Cartel Ship to Bristol is yet detaind for want of getting the necessary protection for men to conduct Her to Bilboa. The Exchange of an equal number of American Prisoners is peremptorily refusd. It is astonishing to her that they know no better in Boston than to expect an Exchange here—Mr. Dunkins and Mr. Mitchells Vessels had both been refusd as Cartels in December last. One of the Ships found its way back to Boston long ago, and Mitchell himself was in Boston four of five days before this Vessel saild the 21st July. The former two Vessels brought 90 Prisoners and this 11 so that upwards of an hundred men are lost to Us, and so will thousands be if the United States allow their prisoners thus to come away. To my great greif the capture of these two American Vessels mentiond before will add near 80 more Prisoners to our list already amounting to 280 or 290. I have made a push to get a part of these sent over gratis in Temples Cartel to France to stand in Account, but it was to no effect; These people seem determin’d to do nothing in good nature or what has a tendency to Conciliation. Their audacity and impudence in publick offices seem to encrease with their impotence.
     I am Dr sir Yr Ob sert.
     
      W.S.C
     
    